DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4 February 2022 has been entered.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a portable light and actuator comprising: a first actuator that is rotatable on the light body for selecting a one of the plural LEDs for receiving electrical power; and a third actuator for causing the signaling light source to be coupled to the source of electrical power for producing light, wherein the light produced by the signaling light source is emitted through the rotatable first actuator along with the other limitations of the claim.
Spartano, considered the closest prior art, teaches a portable light and actuator comprising first and third actuators.  However, Spartano does not teach a signaling light source controlled by third actuator that is disposed so as to emit it’s light through the first actuator.
Gotoh (US 20050040018 A1), another related prior art, teaches a rotatable actuator and a signaling light source which emits light through the rotatable actuator.  However, Gotoh as a whole is not directed to a portable light and does not have a first actuator controlling the signaling light.
Claims 2-3 and 7-12 inherit the subject matter from claim 1.
With respect to claim 4:	The prior art of record does not teach or reasonably suggest a portable light and actuator comprising first and third actuators which comprise: a tapered actuator member; an actuator ring; a selector knob; and wherein the selector knob is disposed on and fastened to the narrower end of the tapered actuator member, whereby the tapered actuator member and the selector knob are captive in and are rotatable together in the hollow cylindrical support, and whereby the actuator ring is captive on and is rotatable around the hollow cylindrical support along with the other limitations of the claim.
Spartano, considered the closest prior art, teaches a portable light and actuator comprising first and third actuators.  Spartano’s actuator 40 (see Fig. 7b) comprises a tapered actuator member which a knob at the narrow end which fits into a hollow cylindrical support, while the various other actuators are buttons.  However, Spartano lacks an actuator ring captive on and rotatable around a hollow cylindrical support.
Leegate, also considered a close prior art, teaches a portable light and actuator comprising a first actuator, which comprises a slider.  Leegate also lacks an actuator ring captive on and rotatable around a hollow cylindrical support.
Claims 5-6 inherit the subject matter from claim 4.
With respect to claim 13:	The prior art of record does not teach or reasonably suggest a portable light actuator comprising: a tapered actuator member; an actuator ring; a selector knob; and wherein the selector knob is disposed on and fastened to the narrower end of the tapered actuator member, whereby the tapered actuator member and the selector knob are captive in and are rotatable together in the hollow cylindrical support, and whereby the actuator ring is captive on and is rotatable around the hollow cylindrical support along with the other limitations of the claim.
Spartano, considered the closest prior art, teaches an actuator which comprises a tapered actuator member which a knob at the narrow end which fits into a hollow cylindrical support, while the various other actuators are buttons.  However, Spartano lacks an actuator ring captive on and rotatable around a hollow cylindrical support.
Leegate, also considered a close prior art, teaches an actuator, which comprises a slider.  Leegate also lacks an actuator ring captive on and rotatable around a hollow cylindrical support.
Claims 14-23 inherit the subject matter from claim 13.
With respect to claim 24:	The prior art does not teach or reasonably suggest a method for assembling a portable light actuator comprising: obtaining a tapered actuator member; obtaining an actuator ring having an opening that is larger than an exterior of the hollow cylindrical support and having a radial paddle extending outwardly from the actuator ring; obtaining a selector knob, whereby the tapered actuator member and the selector knob are captive in and are rotatable together in the hollow cylindrical support, and whereby the actuator ring is captive on and is rotatable around the hollow cylindrical support.
Spartano, considered the closest prior art, teaches a method of making an actuator which comprises a tapered actuator member which a knob at the narrow end which fits into a hollow cylindrical support, while the various other actuators are buttons.  However, Spartano lacks an actuator ring captive on and rotatable around a hollow cylindrical support.
Leegate, also considered a close prior art, teaches a method of making an actuator, which comprises a slider.  Leegate also lacks an actuator ring captive on and rotatable around a hollow cylindrical support.
Claims 25-28 inherit the subject matter from claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875